DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 06/24/2022 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 11, 13-15, 18 and 20, the claim elements:
“a computing unit adapted to generate, calculate, use, transfer”
“an adjustment unit adapted to adjust”
“a specification unit adapted to use”
“an enhancement unit adapted to generate”
“an input unit to calculate, to read”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11, 13-15, 18 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 82: Herein the image processing device, along with the detailed steps of the image processing is presented. Alternatively, a suitably programmed digital signal processor for image processing or general purpose computer processor equipped with some essential components such as several kinds of processors (CPUs or GPUs) or several buffer storages can be used to implement the method given a specific software to execute image enhancement. Such a software implementation of the invention may be appropriate for image enhancement software in a personal computer, or embedded in the image processing module in a digital camera or a mobile phone. It may also be suitable for embedded implementation in image capturing devices such as compact digital cameras, digital single reflex cameras (dSLRs), or camera-phones such as feature phones or smart phones with imaging components, which generally include a general purpose microprocessor or a digital signal processor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a)  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,288,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “using a cloud generator to perform a histogram specification to the first histogram of the first image to generate a second histogram, the cloud generator comprising multiple random number generators (RNGs) and multiple buffers, the RNGs generating intermediate random variables with Gaussian distribution, and the multiple buffers storing the intermediate random values generated by the RNGs” renders claims 1-20 as broadened and obvious variants of claims 1-18 of U.S. Patent 11,288,783.  
b)  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 10,580,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “using the second parameter profile to generate a statistical distribution via a statistical distribution generator, wherein the statistical distribution is provided by a cloud generator and characterized by at least three parameters, including expectation, entropy and hyper entropy” renders claims 1-20 as broadened and obvious variants of claims 1-15 of U.S. Patent 10,580,122.  

Relevant Prior Art Directed to State of Art
He (US 2016/0260203 A1) is relevant prior art not applied in the rejection(s) above.  He discloses a method for acquiring a histogram, wherein the method for acquiring a histogram includes the following steps: acquiring luminance data of pixel points of a dynamic video image; and performing separate statistical processing on frequencies of first luminance data with the minimum luminance value and second luminance data with the maximum luminance value in the luminance data, to draw a first histogram corresponding to the luminance data after the statistical processing. The present invention further discloses a method for dynamically adjusting luminance and an image processing apparatus. The present invention can embody features of image quality more accurately and more comprehensively.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665